Exhibit 10.1(j)


*000000052969000002023001212011*
 
COMMERCIAL PLEDGE AND SECURITY AGREEMENT
 
Principal
Loan Date
Maturity
Loan No
Call/ Coll
Account
Officer
Initials
$15,000,000.00
12-31-2010
12-31-2011
52969000002
206-SOK
 
841
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.

                                                                           

 Grantor:        The Monarch Cement Company (TIN:  Lender:        BOKF, NA dba
Bank of Oklahoma    48-0340590)    Corporate Banking -8th Floor    449 1200
Street     P.O. Box 2300    Humboldt, KS 66748-1000    Tulsa, OK 74192        



THIS COMMERCIAL PLEDGE AND SECURITY AGREEMENT dated January 21, 2011, is made
and executed between The Monarch Cement Company ("Grantor") and BOKF, NA dba
Bank of Oklahoma ("Lender").


GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.


COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
Grantor's present and future rights, title and interest in and to the following
described investment property, together with any and all present and future
additions thereto, substitutions therefor, and replacements thereof, together
with any and all present and future certificates and/or instruments evidencing
any securities and further together with all Brokerage Accounts, all books and
records relating to the Collateral in any form, and all Income and Proceeds as
described herein:
 
    BOSC No. 4NC632631


CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, owed to Lender, whether of a like nature to the Note
Indebtedness or not, whether arising from a loan or a purchased obligation,
whether incurred for a consumer or a business purpose, whether now existing or
hereafter arising, whether related or unrelated to the purpose of the Note,
whether voluntary or otherwise, whether due or not due, direct or indirect,
determined or undetermined, absolute or contingent, liquidated or unliquidated,
whether Grantor may be liable individually or jointly with others, whether
obligated as guarantor, surety, accommodation party or otherwise, and whether
recovery upon such amounts may be or hereafter may become barred by any statute
of limitations, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. Grantor
represents and warrants to Lender that:
 
Ownership. Grantor is the lawful owner of the Collateral free and clear of all
security interests, liens, encumbrances and claims of others except as disclosed
to and accepted by Lender in writing prior to execution of this Agreement.


Right to Pledge. Grantor has the full right, power and authority to enter into
this Agreement and to pledge the Collateral.


Authority; Binding Effect. Grantor has the full right, power and authority to
enter into this Agreement and to grant a security interest in the Collateral to
Lender. This Agreement is binding upon Grantor as well as Grantor's successors
and assigns, and is legally enforceable in accordance with its terms. The
foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated or cancelled as provided herein.


No Further Assignment. Grantor has not, and shall not, sell, assign, transfer,
encumber or otherwise dispose of any of Grantor's rights in the Collateral
except as provided in this Agreement.


No Defaults. There are no defaults existing under the Collateral, and there are
no offsets or counterclaims to the same. Grantor will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Grantor.


No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.


Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property. Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs. Grantor irrevocably
appoints Lender to execute lien entry forms and documents necessary to transfer
title if there is a default. Lender may file a copy of this Agreement as a
financing statement. If Grantor changes Grantor's name or address, or the name
or address of any person granting a security interest under this Agreement
changes, Grantor will promptly notify the Lender of such change.


LENDER'S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL. Lender may hold
the Collateral until all Indebtedness has been paid and satisfied. Thereafter
Lender may deliver the Collateral to Grantor or to any other owner of the
Collateral. Lender shall have the following rights in addition to all other
rights Lender may have by law:


Maintenance and Protection of Collateral. Lender may, but shall not be obligated
to, take such steps as it deems necessary or desirable to protect, maintain,
insure, store, or care for the Collateral, including paying of any liens or
claims against the Collateral. This may include such things as hiring other
people, such as attorneys, appraisers or other experts. Lender may charge
Grantor for any cost incurred in so
 
 
 
 
COMMERCIAL PLEDGE AND SECURITY AGREEMENT
Loan No: 52969000002
(Continued)
Page 2

doing. When applicable law provides more than one method of perfection of
Lender's security interest, Lender may choose the method(s) to be used. If the
Collateral consists of stock, bonds or other investment property for which no
certificate has been issued, Grantor agrees, at Lender's request, either to
request issuance of an appropriate certificate or to give instructions on
Lender's forms to the issuer, transfer agent, mutual fund company, or broker, as
the case may be, to record on its books or records Lender's security interest in
the Collateral. Grantor also agrees to execute any additional documents,
including but not limited to, a control agreement, necessary to perfect Lender's
security interest as Lender may desire.


Income and Proceeds from the Collateral. Lender may receive all Income and
Proceeds and add it to the Collateral. Grantor agrees to deliver to Lender
immediately upon receipt, in the exact form received and without commingling
with other property, all Income and Proceeds from the Collateral which may be
received by, paid, or delivered to Grantor or for Grantor's account, whether as
an addition to, in discharge of, in substitution of, or in exchange for any of
the Collateral.


Application of Cash. At Lender's option, Lender may apply any cash, whether
included in the Collateral or received as Income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
Indebtedness or such portion thereof as Lender shall choose, whether or not
matured.


Transactions with Others. Lender may (1) extend time for payment or other
performance, (2) grant a renewal or change in terms or conditions, or (3)
compromise, compound or release any obligation, with any one or more Obligors,
endorsers, or Guarantors of the Indebtedness as Lender deems advisable, without
obtaining the prior written consent of Grantor, and no such act or failure to
act shall affect Lender's rights against Grantor or the Collateral.


All Collateral Secures Indebtedness. All Collateral shall be security for the
Indebtedness, whether the Collateral is located at one or more offices or
branches of Lender. This will be the case whether or not the office or branch
where Grantor obtained Grantor's loan knows about the Collateral or relies upon
the Collateral as security. In the event Grantor comes into the possession of
any Collateral, Grantor will deliver it immediately to Lender.


Collection of Collateral. Lender at Lender's option may, but need not, collect
the Income and Proceeds directly from the Obligors. Grantor authorizes and
directs the Obligors, if Lender decides to collect the Income and Proceeds, to
pay and deliver to Lender all Income and Proceeds from the Collateral and to
accept Lender's receipt for the payments.


Power of Attorney. Grantor irrevocably appoints Lender as Grantor's
attorney-in-fact, with full power of substitution, (a) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other property which may now or hereafter become due, owing or payable
from the Obligors in accordance with the terms of the Collateral; (b) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral; (c) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Grantor, execute and deliver Grantor's release and acquittance for Grantor; (d)
to file any claim or claims or to take any action or institute or take part in
any proceedings, either in Lender's own name or in the name of Grantor, or
otherwise, which in the discretion of Lender may seem to be necessary or
advisable; and (e) to execute in Grantor's name and to deliver to the Obligors
on Grantor's behalf, at the time and in the manner specified by the Collateral,
any necessary instruments or documents.


Perfection of Security Interest. Upon Lender's request, Grantor will deliver to
Lender any and all of the documents evidencing or constituting the Collateral.
When applicable law provides more than one method of perfection of Lender's
security interest, Lender may choose the method(s) to be used. Upon Lender's
request, Grantor will sign and deliver any writings necessary to perfect
Lender's security interest. Grantor hereby appoints Lender as Grantor's
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect, amend, or to continue the security interest granted in
this Agreement or to demand termination of filings of other secured parties.
This is a continuing Security Agreement and will continue in effect even though
all or any part of the Indebtedness is paid in full and even though for a period
of time Grantor may not be indebted to Lender.


LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note or at the highest rate authorized by
law, from the date incurred or paid by Lender to the date of repayment by
Grantor. All such expenses will become a part of the Indebtedness and, at
Lender's option, will (A) be payable on demand; (B) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (1) the term of any applicable insurance policy; or
(2) the remaining term of the Note; or (C) be treated as a balloon payment which
will be due and payable at the Note's maturity. The Agreement also will secure
payment of these amounts. Such right shall be in addition to all other rights
and remedies to which Lender may be entitled upon Default. If Lender is required
by law to give Grantor notice before or after Lender makes an expenditure,
Grantor agrees that notice sent by regular mail at least five (5) days before
the expenditure is made or notice delivered two (2) days before the expenditure
is made is sufficient, and that notice within sixty (60) days after the
expenditure is made is reasonable.


LIMITATIONS ON OBLIGATIONS OF LENDER. Lender shall use ordinary reasonable care
in the physical preservation and custody of the Collateral in Lender's
possession, but shall have no other obligation to protect the Collateral or its
value. In particular, but without limitation, Lender shall have no
responsibility for (A) any depreciation in value of the Collateral or for the
collection or protection of any Income and Proceeds from the Collateral, (B)
preservation of rights against parties to the Collateral or against third
persons, (C) ascertaining any maturities, calls, conversions, exchanges, offers,
tenders, or similar matters relating to any of the Collateral, or (D) informing
Grantor about any of the above, whether or not Lender has or is deemed to have
knowledge of such matters. Except as provided above, Lender shall have no
liability for depreciation or deterioration of the Collateral.


DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:


Payment Default. Grantor fails to make any payment when due under the
Indebtedness.


Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.


Default in Favor of Third Parties. Grantor defaults under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement,
in favor of any other creditor or person that may materially affect any of
Grantor's property or ability to perform
 
 
 
 
 
COMMERCIAL PLEDGE AND SECURITY AGREEMENT
Loan No: 52969000002
(Continued)
Page 3

Grantor's obligations under this Agreement or any of the Related Documents.


False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.


Insolvency. The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.


Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Grantor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.


Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired. /s/ WW


Insecurity. Lender in good faith believes itself insecure. /s/ WW


RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender may exercise any one or more of the
following rights and remedies:


Accelerate Indebtedness. Declare all Indebtedness, including any prepayment
penalty which Grantor would be required to pay, immediately due and payable,
without notice of any kind to Grantor.


Collect the Collateral. Collect any of the Collateral and, at Lender's option
and to the extent permitted by applicable law, retain possession of the
Collateral while suing on the Indebtedness.


Sell the Collateral. Sell the Collateral, at Lender's discretion, as a unit or
in parcels, at one or more public or private sales. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give or mail to Grantor, and other
persons as required by law, notice at least ten (10) days in advance of the time
and place of any public sale, or of the time after which any private sale may be
made. However, no notice need be provided to any person who, after an Event of
Default occurs, enters into and authenticates an agreement waiving that person's
right to notification of sale. Grantor agrees that any requirement of reasonable
notice as to Grantor is satisfied if Lender mails notice by ordinary mail
addressed to Grantor at the last address Grantor has given Lender in writing. If
a public sale is held, there shall be sufficient compliance with all
requirements of notice to the public by a single publication in any newspaper of
general circulation in the county where the Collateral is located, setting forth
the time and place of sale and a brief description of the property to be sold.
Lender may be a purchaser at any public sale.


Sell Securities. Sell any securities included in the Collateral in a manner
consistent with applicable federal and state securities laws. If, because of
restrictions under such laws, Lender is unable, or believes Lender is unable, to
sell the securities in an open market transaction, Grantor agrees that Lender
will have no obligation to delay sale until the securities can be registered.
Then Lender may make a private sale to one or more persons or to a restricted
group of persons, even though such sale may result in a price that is less
favorable than might be obtained in an open market transaction. Such a sale will
be considered commercially reasonable. If any securities held as Collateral are
"restricted securities" as defined in the Rules of the Securities and Exchange
Commission (such as Regulation D or Rule 144) or the rules of state securities
departments under state "Blue Sky" laws, or if Grantor or any other owner of the
Collateral is an affiliate of the issuer of the securities, Grantor agrees that
neither Grantor, nor any member of Grantor's family, nor any other person
signing this Agreement will sell or dispose of any securities of such issuer
without obtaining Lender's prior written consent.


Rights and Remedies with Respect to Investment Property, Financial Assets and
Related Collateral. In addition to other rights and remedies granted under this
Agreement and under applicable law, Lender may exercise any or all of the
following rights and remedies: (1) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively herein, "investment property") in Lender's
sole name or in the name of Lender's broker, agent or nominee; (2) cause any
issuer, broker or other securities intermediary to deliver to Lender any of the
Collateral consisting of securities, or investment property capable of being
delivered; (3) enter into a control agreement or power of attorney with any
issuer or securities intermediary with respect to any Collateral consisting of
investment property, on such terms as Lender may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to Lender any of
the rights provided hereunder without further notice to or consent by Grantor;
(4) execute any such control agreement on Grantor's behalf and in Grantor's
name, and hereby irrevocably appoints Lender as agent and attorney-in-fact,
coupled with an interest, for the purpose of executing such control agreement on
Grantor's behalf; (5) exercise any and all rights of Lender under any such
control agreement or power of attorney; (6) exercise any voting, conversion,
registration, purchase, option, or other rights with respect to any Collateral;
(7) collect, with or without legal action, and issue receipts concerning any
notes, checks, drafts, remittances or distributions that are paid or payable
with respect to any Collateral consisting of investment property. Any control
agreement entered with respect to any investment property shall contain the
following provisions, at Lender's discretion. Lender shall be authorized to
instruct the issuer, broker or other securities intermediary to take or to
refrain from taking such actions with respect to the investment property as
Lender may instruct, without further notice to or consent by Grantor. Such
actions may include without limitation the issuance of entitlement orders,
account instructions, general trading or buy or sell orders, transfer and
redemption orders, and stop loss orders. Lender shall be further entitled to
instruct the issuer, broker or securities intermediary to sell or to liquidate
any investment property, or to pay the cash surrender or account termination
value with respect to any and all investment property, and to deliver all such
payments and liquidation proceeds to Lender. Any such control agreement shall
contain such authorizations as are necessary to place Lender in "control" of
such investment collateral, as contemplated under the provisions of the Uniform
Commercial Code, and shall fully authorize Lender to issue "entitlement orders"
concerning the transfer, redemption, liquidation or disposition of
 
 
 
 
COMMERCIAL PLEDGE AND SECURITY AGREEMENT
Loan No: 52969000002
(Continued)
Page 4

investment collateral, in conformance with the provisions of the Uniform
Commercial Code.


Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.


Transfer Title. Effect  transfer of title upon sale of all or part of the
Collateral. For this purpose, Grantor irrevocably appoints Lender as Grantor's
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Grantor and each of them (if more than one) as shall be necessary or
reasonable.


Other Rights and Remedies. Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, at law, in equity, or otherwise.


Application of Proceeds. Apply any cash which is part of the Collateral, or
which is received from the collection or sale of the Collateral, to
reimbursement of any expenses, including any costs for registration of
securities, commissions incurred in connection with a sale, attorneys' fees and
court costs, whether or not there is a lawsuit and including any fees on appeal,
incurred by Lender in connection with the collection and sale of such Collateral
and to the payment of the Indebtedness of Grantor to Lender, with any excess
funds to be paid to Grantor as the interests of Grantor may appear. Grantor
agrees, to the extent permitted by law, to pay any deficiency after application
of the proceeds of the Collateral to the Indebtedness.


Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.


MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:


Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. All prior and contemporaneous representations and discussions
concerning such matters either are included in this document or do not
constitute an aspect of the agreement of the parties. Except as may be
specifically set forth in this Agreement, no conditions precedent or subsequent,
of any kind whatsoever, exist with respect to Grantor's obligations under this
Agreement. No alteration of or amendment to this Agreement shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.


Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.


Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.


Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Oklahoma.


Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Tulsa County, State of Oklahoma.


No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.


Notices. To the extent permitted by applicable law, any notice required to be
given under this Agreement shall be given in writing, and shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Agreement. Any party may change its
address for notices under this Agreement by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party's address. For notice purposes, Grantor agrees to keep Lender informed at
all times of Grantor's current address. To the extent permitted by applicable
law, if there is more than one Grantor, any notice given by Lender to any
Grantor is deemed to be notice given to all Grantors.


Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.


Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor's successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Agreement or liability under the
Indebtedness.


Time is of the Essence. Time is of the essence in the performance of this
Agreement.


Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.
 
 
 
 
COMMERCIAL PLEDGE AND SECURITY AGREEMENT
Loan No: 52969000002
(Continued)
Page 5

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:


Agreement. The word "Agreement" means this Commercial Pledge and Security
Agreement, as this Commercial Pledge and Security Agreement may be amended or
modified from time to time, together with all exhibits and schedules attached to
this Commercial Pledge and Security Agreement from time to time.


Borrower. The word "Borrower" means The Monarch Cement Company and includes all
co-signers and co-makers signing the Note and all their successors and assigns.


Brokerage Accounts. The words "Brokerage Accounts" mean any securities accounts
or commodity accounts included in the Collateral at any time, together with all
credit balances and money credited to the account, all investment property
carried in the account, and, except as otherwise agreed by Lender in writing,
all other securities accounts and commodity accounts Grantor maintains with the
same broker.


Collateral. The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.


Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".


Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.


Grantor. The word "Grantor" means The Monarch Cement Company.


Guaranty. The word "Guaranty" means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.


Income and Proceeds. The words "Income and Proceeds" mean all present and future
income, proceeds, earnings, increases, and substitutions from or for the
Collateral of every kind and nature, including without limitation all payments,
interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
subscriptions, monies, claims for money due and to become due, proceeds of any
insurance on the Collateral, shares of stock of different par value or no par
value issued in substitution or exchange for shares included in the Collateral,
and all other property Grantor is entitled to receive on account of such
Collateral, including accounts, documents, instruments, chattel paper,
investment property, and general intangibles.


Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents. Specifically,
without limitation, Indebtedness includes all amounts that may be indirectly
secured by the Cross-Collateralization provision of this Agreement.


Lender. The word "Lender" means BOKF, NA dba Bank of Oklahoma, its successors
and assigns.


Note. The word "Note" means the Promissory Note in the principal amount of
$15,000,000.00 dated December 31, 2010, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the note or credit agreement.


Obligor. The word "Obligor" means without limitation any and all persons
obligated to pay money or to perform some other act under the Collateral.


Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.


Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.


GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL PLEDGE AND
SECURITY AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JANUARY 21,
2011.
 


GRANTOR:




THE MONARCH CEMENT COMPANY






By:      /s/ Walter H. Wulf,
Jr.                                                              2/1/2011
Walter H. Wulf, Jr., President of The Monarch
Cement Company
 
 

 

 
*000000052969000002001501212011*
 
CONTROL AGREEMENT AND
 ACKNOWLEDGMENT OF PLEDGE AND SECURITY INTEREST
 
 
Principal
Loan Date
Maturity
Loan No
Call/ Coll
Account
Officer
Initials
$15,000,000.00
12-31-2010
12-31-2011
52969000002
206-SOK
 
841
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.

 

 Grantor:     The Monarch Cement Company (TIN:  Lender:  BOKF, NA dba Bank of
Oklahoma    48-0340590)    Corporate Banking -8th Floor    449 1200 Street  
 P.O. Box 2300    Humboldt, KS 66748-1000     Tulsa, OK 74192                  
 BOSC, Inc.
     TO:  Attn:    Date: 01-21-2011                        

 
NOTICE TO BROKER
 

  RE:                        Security Owner:     The Monarch Cement Company
 Account Maintained by:      BOSC, Inc.  Account Number:      4NC632631

 
                                              
DEAR MADAM OR SIR:
 
This is to notify you that pursuant to a Pledge Agreement signed by The Monarch
Cement Company (the "Owner(s)"), BOKF, NA dba Bank of Oklahoma ("Lender") has
been granted a security interest in the Account, BOSC No. 4NC632631 (the
"Account") maintained by you in the name of the above described Owner(s), and
all of the securities, cash and other assets now or hereafter held by the
Owner(s) in the Account (the "Collateral"). You are hereby notified of Lender's
security interest, including the provision that the Collateral, including all
dividends in stock, stock splits and other proceeds are not to be paid to anyone
other than to Lender until and unless you receive further written notice from
Lender. Any regular cash dividends may be paid to the Owner(s), subject to
further instructions from Lender as provided below. You are also hereby
authorized and directed to send a photocopy of any and all statements, reports
and other information relating to the Collateral directly to Lender at the above
address. This pledge will remain in full force and effect until Lender notifies
you in writing to the contrary. Please acknowledge receipt of this notice by
signing and returning the attached control agreement and acknowledgment to
Lender. This notice is dated December 31, 2010.
 
Account Owner Authorization:
 
By:      /s/ Walter H. Wulf,
Jr.                                                                   2/1/2011
 

 

 
RETURN TO:
 

   BOKF, NA dba Bank of Oklahoma        Corporate Banking -8th Floor        P.O.
Box 2300        Tulsa, OK 74192    

 
 
ACKNOWLEDGMENT OF PLEDGE AND SECURITY INTEREST
Loan No: 52969000002
(Continued)
 
Page 2

 
CONTROL AGREEMENT AND ACKNOWLEDGMENT OF PLEDGE AND SECURITY INTEREST


We acknowledge receipt on    February 4, 2011  of the above notice of Lender's
security interest in the above-described Collateral, and we will mark our
records, by book-entry or otherwise, to indicate the pledge of, and Lender's
security interest in, the Collateral. In the ordinary course of our business, we
regularly maintain accounts in the names of our customers, reflecting
transactions in and Ownership of securities and interests therein. To the best
of our knowledge, and except for Lender's security interest or as noted below,
and as of the date hereof (a) the Collateral is identified on our books and
records, by book-entry or otherwise, as being owned by The Monarch Cement
Company; (b) we have identified on our books and records the Collateral as being
pledged to BOKF, NA dba Bank of Oklahoma; (c) we have not confirmed any interest
in the Collateral to any persons other than to the Owner(s) and Lender; (d) our
records do not indicate any adverse claims concerning the Collateral nor do they
indicate any person, other than Owner(s) and Lender, as having any interest in
the Collateral. We have not created, nor have we received notice of any liens,
claims or encumbrances with respect to the Collateral, except to Lender; (e) we
agree not to effect any transfer of the Owner(s)' interest in any of the
Collateral without Lender's prior written consent; (f) the Collateral may be
traded in the ordinary course of our business, if, and only if, any additional
securities purchased for the account shall comply with the investment
requirements, if any, set forth on Exhibit "A" and we shall mark our books and
records to indicate that such additional Collateral is pledged to BOKF, NA dba
Bank of Oklahoma. Such additional securities shall constitute Collateral
hereunder; (g) should we receive further written notice from Lender, we will
hold the Collateral and all dividends, distributions, and other proceeds
relating to the Collateral (whether in cash, securities or other property)
subject to Lender's written instructions. We will comply with all written
instructions originated by Lender concerning the Collateral without further
consent by the Owner(s).


Exceptions:
___________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
( Details of exceptions --if none, please state "None". )
 

   BOSC, Inc.            By: /s/  Mike Steinmetz                      
 (Authorized Signer)              

 
 
*000000052969000002051501212011*
 
IRREVOCABLE STOCK OR BOND POWER OR ENTITLEMENT ORDER


FOR VALUE RECEIVED, the undersigned hereby sell, assign and transfer
to                BOKF                                        
_______________________________________________________________________________________
 
 

         Please insert Social Security  48-0340590      or Taxpayer I.D. Number
     

 
 


FOR STOCKS, COMPLETE THIS PORTION: ____________share(s) of the
_________________stock of ___________________________represented by Certificate
No. _____________________________________, standing in the name of the
undersigned on the books of the Company.
 
FOR BONDS, COMPLETE THIS PORTION: _____________ bond(s) of
______________________ in the principal amount of $ __________, No.
____________, standing in the name of the undersigned on the books of said
Company.
 
FOR OTHER INVESTMENT COLLATERAL, COMPLETE THIS PORTION:
Account No. ,   4NC632631         of     The Monarch Cement
Company                                                           ,
                                                                 (Name and
address of intermediary or issuer)
 
including all investment Collateral in the account and free credit balances.
 
 
The undersigned hereby irrevocably constitute and
appoint       BOKF        attorney to transfer the above stock or bond or other
investment Collateral, as the case may be, on the books of said Company, with
full power of substitution in the premises.
 


Dated        2-1-11        
 
 
SIGNATURE(S):
 
 
THE MONARCH CEMENT COMPANY
 
 
By:      /s/ Walter H. Wulf, Jr.                                               
        Walter H. Wulf, Jr., President of The Monarch
        Cement Company




IMPORTANT -READ CAREFULLY
 
 The signature(s) must correspond with the name(s) as written upon the face of
the certificate or bond in every particular without alteration or enlargement or
any change whatever, and must be guaranteed by a bank or registered securities
dealer.
 
 
SIGNATURE(S) GUARANTEED BY:
 
 

 

 
 
*000000052969000002039001212011*
 

           FR. U-1            O.M.B. No. 7100-0115            Approval expires
March 31, 2011

 
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
Statement of Purpose for an Extension of Credit Secured By Margin Stock
(Federal Reserve Form U-1 )
 
BOKF, NA dba Bank of Oklahoma
Name of Bank
This report is required by law (15 U.S.C. 78g and 78w; 12 CFR 221).
 
The Federal Reserve may not conduct or sponsor, and an organization (or a
person) is not required to respond to, a collection of information unless it
displays a currently valid OMB control number.
Public reporting burden for this collection of information is estimated to
average 10 minutes per response, including the time to gather and maintain data
in the required form and to review instructions and complete the information
collection. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Secretary, Board of Governors of the Federal Reserve System, 20th and C
Streets, N.W., Washington, D.C. 20551; and to the Office of Management and
Budget, Paperwork Reduction Project (7100-0115), Washington, D.C. 20503.

INSTRUCTIONS
 
1. This form must be completed when a bank extends credit in excess of $100,000
secured directly or indirectly, in whole or in part, by any margin stock.


2. The term "margin stock" is defined in Regulation U (12 CFR 221) and includes,
principally: (1) stocks that are registered on a national securities exchange;
(2) debt securities (bonds) that are convertible into margin stocks; (3) any
over-the-counter security designated as qualified for trading in the National
Market System under a designation plan approved by the Securities and Exchange
Commission (NMS security); and (4) shares of most mutual funds, unless 95
percent of the assets of the fund are continuously invested in U.S. government,
agency, state, or municipal obligations.


3. Please print or type (if space is inadequate, attach separate sheet).
 
PART I   To be completed by borrower(s)
 
1. What is the amount of the credit being extended?                $15
million              
 
2. Will any part of this credit be used to purchase or carry margin stock?
oYes x No
 
If the answer is "no", describe the specific purpose of the credit.  working
capital line        


I (We) have read this form and certify that to the best of my (our) knowledge
and belief the information given is true, accurate, and complete, and that the
margin stock and any other securities collateralizing this credit are authentic,
genuine, unaltered, and not stolen, forged, or counterfeit.
 

 Signed:  THE MONARCH CEMENT COMPANY     Signed:            /s/ Walter H. Wulf,
Jr.  2/1/11        Borrower's Signature  Date    Borrower's Signature  Date    
       Walter H. Wulf, Jr., President          Print or Type Name      Print or
Type Name  

 
This form should not be signed if blank.
 
A borrower who falsely certifies the purpose of a credit on this form or
otherwise willfully or intentionally evades the provisions of Regulation U will
also violate Federal Reserve Regulation X, "Borrowers of Securities Credit."

 
 
 

           F.R. U-1            Page 2 of 2

 
PART II   To be completed by bank only if the purpose of the credit is to
purchase or carry margin securities (Part I (2) answered "yes")


1. List the margin stock securing this credit; do not include debt securities
convertible into margin stock. The maximum loan value of margin stock is 50
percent of its current market value under the current Supplement to Regulation
U.


No. of
shares
Issue
Market price
per share
Date and source
of valuation
(See note below)
Total market
value per issue
         



2. List the debt securities convertible into margin stock securing this credit.
The maximum loan value of such debt securities is 50 percent of the current
market value under the current Supplement to Regulation U.
 
Principal
amount
Issue
Market price
Date and source
of valuation
(See note below)
Total market
value per issue
         



3. List other collateral including nonmargin stock securing this credit.
 

Describe briefly
Market price
Date and source
of valuation
(See note below)
Good faith
loan value
       


Note: Bank need not complete "Date and source of valuation" if the market value
was obtained from regularly published information in a journal of general
circulation or an automated quotation system.


PART III   To be signed by a bank officer in all instances
 
I am a duly authorized representative of the bank and understand that this
credit secured by margin stock may be subject to the credit restrictions of
Regulation U. I have read this form and any attachments, and I have accepted the
customer's statement in Part I in good faith as required by Regulation U*; and I
certify that to the best of my knowledge and belief, all the information given
is true, accurate, and complete. I also certify that if any securities that
directly secure the credit are not or will not be registered in the name of the
borrower or its nominee, I have or will cause to have examined the written
consent of the registered owner to pledge such securities. I further certify
that any securities that have been or will be physically delivered to the bank
in connection with this credit have been or will be examined, that all
validation procedures required by bank policy and the Securities Exchange Act of
1934 (section 17 (f), as amended) have been or will be performed, and that I am
satisfied to the best of my knowledge and belief that such securities are
genuine and not stolen or forged and their faces have not been altered.

 

     
Signed:
           2/4/11    /s/ Bershunda J. Burnett    Date    Bank officer's
signature            Vice President    Bershunda J. Burnett    Title    Print or
type name  

 
* To accept the customer's statement in good faith, the officer of the bank must
be alert to the circumstances surrounding the credit and, if in possession of
any information that would cause a prudent person not to accept the statement
without inquiry, must have investigated and be satisfied that the statement is
truthful. Among the facts which would require such investigation are receipt of
the statement through the mail or from a third party.
 
This form must be retained by the lender for three years after the credit is
extinguished.
 
 
 